Citation Nr: 0334365	
Decision Date: 12/10/03    Archive Date: 12/16/03

DOCKET NO.  01-08 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a neck disability.

2.  Entitlement to service connection for headaches.

3.  Entitlement to a compensable evaluation for the service 
connected facial scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel



INTRODUCTION

The veteran had active service from January 1955 to January 
1959.

This appeal arises from rating decisions of the Detroit, 
Michigan Regional Office (RO).  


REMAND

The veteran's claim is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all VCAA notice and 
development obligations have been 
satisfied in accordance with the recent 
decision in Paralyzed Veterans of 
America v. Secretary of the Veterans 
Affairs, as well as 38 U.S.C.A.  
§§ 5102, 5103, and 5103A, (West 2002), 
and any other applicable legal 
precedent.  The veteran should receive 
specific notice as to the type of 
evidence necessary to substantiate his 
claims and the division of 
responsibilities between the veteran and 
VA in obtaining that evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  As part of the notice required 
under the new law, the RO should ask the 
veteran to provide information regarding 
all medical treatment for the 
disabilities at issue that has not 
already been made part of the record.  
The RO should assist the veteran in 
obtaining all relevant evidence that is 
not already of record.  If records 
sought are not obtained, the RO should 
notify the veteran of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.  Once 
obtained, all records must be 
permanently associated with the claims 
folder.

2.  Following completion of the above 
development, the veteran should be 
scheduled for VA orthopedic, scar and 
neurology examinations.  The claims 
folder must be made available to the 
examiners for review prior to the 
examinations and all necessary testing 
should be accomplished.  The orthopedic 
examiner should render a diagnosis for 
all current disability of the neck.  
Based on the current examination and a 
review of the entire claims folder, the 
examiner should render an opinion as to 
whether it is at least as likely as not 
that any neck disability is related to 
service (including the inservice auto 
accident), or is proximately due to or 
was permanently aggravated by the 
veteran's service connected facial scar.  
If the examiner finds that the service-
connected disability aggravated an 
existing neck disability, then the 
examiner should express an opinion as to 
what level of disability is attributable 
to such aggravation.  

With regard to the neurology examination, 
the examiner should indicate whether a 
diagnosis of headaches is warranted and, 
if so, render an opinion as to whether it 
is at least as likely as not that 
headaches are related to service 
(including the inservice auto accident), 
or are proximately due to or were 
permanently aggravated by the veteran's 
service connected facial scar.  All 
factors upon which all medical opinions 
are based must be set forth for the 
record.  

With regard to the service connected 
facial scar, the examiner should indicate 
whether the scar is moderately 
disfiguring; severely disfiguring, 
especially if producing a marked and 
unsightly deformity of eyelids, lips or 
auricles; whether the facial scar is a 
completely or an exceptionally repugnant 
deformity of one side of the face or 
marked or repugnant bilateral 
disfigurement; whether there is evidence 
of tissue loss, cicatrization, marked 
discoloration, color contrast or the 
like; whether the scar is poorly 
nourished with repeated ulceration, 
tender or painful on objective 
demonstration or whether there is 
limitation of an affected part.  
Unretouched color photographs of all 
areas affected by the service connected 
scar should be taken and associated with 
the claims folder.  The examiner should 
indicate whether there is evidence of 
visible or palpable tissue loss and 
either gross distortion or asymmetry of 
one or more facial feature such as the 
nose, chin, forehead, eyes, ears cheeks 
and lips.  The examiner should indicate 
the extent to which the service connected 
scar may be considered to be disfiguring 
by utilizing the following 8 
characteristics of disfigurement:  Scar 5 
or more inches (13 or more cm.) in 
length.  Scar at least one-quarter inch 
(0.6 cm.) wide at widest part.  Surface 
contour of scar elevated or depressed on 
palpation.  Scar adherent to underlying 
tissue.  Skin hypo-or hyper-pigmented in 
an area exceeding six square inches (39 
sq. cm.).  Skin texture abnormal 
(irregular, atrophic, shiny, scaly, etc.) 
in an area exceeding six square inches 
(39 sq. cm.).  Underlying soft tissue 
missing in an area exceeding six square 
inches (39 sq. cm.).  Skin indurated and 
inflexible in an area exceeding six 
square inches (39 sq. cm.).  Each of the 
above rating criteria must be addressed 
by the examiner and included in the 
report of examination.

3.  When the above development has been 
completed and the RO has complied with 
the notice and duty to assist provisions 
of 38 U.S.C.A. § 5103 (a) and (b) to 
include the appropriate time period for 
receipt of additional information or 
evidence, the RO should review the 
expanded record and re-adjudicate the 
issues on appeal.  If any benefit sought 
remains denied, a supplemental statement 
of the case (SSOC) should be issued and 
the veteran should be afforded an 
opportunity to respond before the case 
is returned to the Board for further 
appellate review.  The SSOC must contain 
notice of all relevant actions taken on 
the claim, including a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal, including 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002).  Additionally, if the 
veteran does not appear for a scheduled 
examination, the SSOC should 
specifically refer to 38 C.F.R. § 3.655 
(2003).  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




